DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 02/16/2022. Claims 1, 20-22 and 25 are currently pending with claims 2-19, 23-24 and 26-29 cancelled by the applicant.

Allowable Subject Matter
Claims 1, 20-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a constant rotational speed control circuit which configured to control the motor in response to value of the constant duty ratio being set equal to or lower that a preset threshold.
The prior art of record, either singularly or in combination of, fails to anticipate a speed control circuit controlling a motor based on a duty ratio being set equal to or below a preset threshold.
Claim 20 recites the limitation of a controller further programmed, in response to determination that the rotational speed of the motor cannot be maintained at the constant rotational speed, the fifth function notifies a user of the rotary impact tool in the notification operation that the rotational speed of the motor cannot be maintained at the constant rotational speed.

Claim 25 recites a second function which controls the current in response to the duty ratio being set equal to or lower that a preset threshold.
The prior art of record, either singularly or in combination of, fails to anticipate a speed control circuit controlling a motor based on a duty ratio being set equal to or below a preset threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/25/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731